DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 09/26/2022:
Claims 1, 4-7, 11-12, 16 and 33-34 are currently examined.  
Claims 2-3, 8-10, 13-15, 17-24, 26-32 are cancelled.
Claim 25 is withdrawn.
The amendment to claims 1, 11, 12, 16 has overcome the previous 112(b) and 112(d) rejections.  However, there is another 112(b) rejection for claims 4, 12 and 16 as outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 step d) recites “75%”, claim 4 step f) recites “25%”, and claim 16 line 2 recites “70%” is indefinite because it is not clear if the % is referring to wt% or vol%, since claim 1 lines 18 and 20 recite “50 wt%” and “range between 5 and 13 vol%”.
It appears that the % is referring to wt% because Specification at pages 17-18 discloses Example 1… a miscanthus based mortar prepared by weighing the materials.
Examiner suggests amending the claim to either i) include “wt%” in the claims above, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim 12 line 6 recites the limitation "the desired properties".  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests amending the claim to either i) replace “the” with “a”, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 11-12, 16, 34  are rejected under 35 U.S.C. 103 as being unpatentable over Acikel (The use of miscanthus (Giganteus) as a plant fiber in concrete production, Scientific Research and Essays, cited in the previous office action) (“Acikel” hereinafter) in view of Medoff (U.S. Pub. No. 2011/0155559 A1, cited in the previous office action), Hashimoto et al. (JP-2003206171-A, with reference to the machine translation) (“Hashimoto” hereinafter), and Sarja (EP-0199728-B1) (“Sarja” hereinafter).

Regarding claim 1, Acikel teaches a method for processing a mix of miscanthus fibers for the production of a bio-based composite (see Acikel at Title teaching the use of miscanthus as a plant fiber in concrete production),
comprising the steps of: 
harvesting crops and processing the harvested miscanthus crops to obtain a raw mix of miscanthus fibers, (see Acikel at page 2661, middle column, 3rd paragraph teaching that the miscanthus used in the experiments was fairly easily obtained from the fields in the campus area, which is taken to meet the claimed harvesting crops.  And, Acikel at page 2661, 3rd column, 3rd paragraph teaching that the miscanthus used as a plant fiber was supplied, and added into the mixtures by grinding and/or cutting at suitable lengths, which is taken to meet the claimed processing the harvested miscanthus crops to obtain a raw mix of miscanthus fibers),
mixing the miscanthus fibers with a binding agent, wherein the binding agent is a mortar (Acikel at page 2661, 3rd column, 3rd paragraph, teaching that the miscanthus is added into the mixtures by grinding and/or cutting at suitable lengths, Acikel at page 2661, 3rd column, 2nd paragraph teaching the concrete mixtures, Portland Cement, wherein Portland cement is a binding agent/mortar.  The miscanthus is added into the mixtures by grinding and/or cutting at suitable lengths is taken to meet the claimed mixing a fraction of miscanthus fibers with a binding agent/mortar),
letting the binding agent harden to obtain the bio-based composite, wherein the bio-based composite is a concrete (see Acikel at page 2661, 4th column teaching three types of concrete specimens were produced, which is taken to meet the claimed bio-based composite/concrete).

Acikel does not explicitly teach the following: 
i) separating the raw mix of miscanthus fibers, into a first fraction (f1) comprising a mix of miscanthus fibers having a fiber size of < s1 and a second fraction (f2) comprising a mix of miscanthus fibers having a fiber length of > s1;
ii) the first fraction (f1) having a first moisture absorption and a first density, and the second fraction (f2) having a second moisture absorption and a second density, the second moisture absorption being lower than the first moisture absorption and the second density being higher than the first density;
iii) the miscanthus fibers that is mixed with the binding agent is of the second fraction (f2), and a second fraction (f2) comprising a mix of miscanthus fibers having a fiber size of > s1, wherein s1 is a single value between 1.5 and 2.5; 
iv) wherein at least 50 wt% of the miscanthus fibers of the bio-based composite have a fiber length between 2 and 8 mm; and
v) the amount of miscanthus fibers range between 5 and 13 vol% before the hardening of the binding agent.

Regarding i) and ii), as mentioned, Acikel teaches mixing miscanthus fibers to cement to produce concrete (Acikel at page 2661, 3rd column, 2nd-3rd paragraph).
And as mentioned, Acikel teaches harvesting miscanthus crops and grinding and/or cutting the miscanthus crops at suitable lengths (see Acikel at page 2661, 3rd column, 3rd paragraph and Figure 2).  Acikel also teaches that the miscanthus used as a plant fiber was supplied with a diameter 4 to 8 mm and a length of 60 to 80 mm, and added into the mixtures by grinding and/or cutting at suitable lengths (see Acikel at page 2661, 3rd column, 3rd paragraph and Figure 2, also shown below), and the miscanthus fibers are added as 4% grinded, cut or a mixture of grinded and cut (see Acikel at pages 2663-2664 Table 2, rows 5-7, column 2).

    PNG
    media_image1.png
    527
    765
    media_image1.png
    Greyscale

Like Acikel, Medoff teaches a method for processing (or grinding/cutting) a mix of miscanthus crops/fibers (see Medoff at [0002] teaching the disclosure relates to processing biomass, also Medoff at [0030] also teaches that biomass can be or can include a natural or synthetic material, and Medoff at [0146] teaches that systems and process are described in the disclosure that can use various biomass materials such as cellulosic, lignocellulosic materials as feedstock materials, wherein feedstock materials are first physically prepared for processing, often by size reduction of raw feedstock materials.  Medoff at [0153] further teaches that lignocellulosic feedstock can be plant biomass such as, but not limited to, non-woody plant biomass, cultivated crops, such as, but not limited to, grasses for example… wherein miscanthus is featured in the list).
Medoff also teaches that biomass can be processed to alter its structure at one or more levels and can be used as a source of materials (see Medoff at [0005]), and methods of processing begin with a physical preparation of the feedstock, e.g. size reduction of raw feedstock, such as by cutting, grinding, shearing or chopping (see Medoff at [0166]).  Medoff further teaches that the feed preparation systems can be configured to produce feed streams with specific characteristics such as, for example, specific maximum sizes (see Medoff at [0167]), and in some embodiments, the material to be processed is in the form of a fibrous material (see Medoff at [0168]).  
Moreover, Medoff teaches that if desired, the fibrous materials can be separated, e.g., continuously or in batches, into fractions according to their length, width, density, material type, or some combinations of these attributes (see Medoff at [0176]), and in some embodiments, the third fibrous material is passed through a third screen to produce a fourth fibrous material… the fourth fibrous material can be, e.g., passed through a fourth screen to produce a fifth material… similar screening processes can be repeated as many times as desired to produce the desired fibrous material having the desired properties (see Medoff at [0191]).
Medoff also teaches a fiber source… is seared… to provide a first fibrous material… the first fibrous material… is passed through a first screen… having an average opening size of 1.59 mm or less to provide a second fibrous material (see Medoff at [0169]).  Since Medoff teaches the size reduction of the raw feedstock and the separation through screens, if the average opening size of the first screen is 1.59 mm or less, the size of the fibers would be less than 1.59 mm.  And, an average length of the second fibrous material… can be… between about 0.5 mm and 2.5 mm (see Medoff at [0186]).
In summary, Medoff teaches that the processing method for miscanthus fibers begin with a physical preparation of the feedstock by cutting or grinding, which can be separated into first and second fractions.  The process can produce feed streams wherein fractions are separated according to fiber length.  Thus, meeting the claimed i) separating the raw mix of miscanthus fibers, into a first fraction (f1) comprising a mix of miscanthus fibers having a fiber size of < s1 and a second fraction (f2) comprising a mix of miscanthus fibers having a fiber length of > s1.  
And, since process can produce feed streams wherein fractions are separated according to fiber length wherein the first fibrous material has a fiber length of 1.59 mm or less and the second fibrous material has a fiber length of between about 0.5 mm and 2.5 mm, then the processing method for miscanthus fibers as taught by Medoff also meets the claimed ii) the first fraction (f1) having a first moisture absorption and a first density, and the second fraction (f2) having a second moisture absorption and a second density, the second moisture absorption being lower than the first moisture absorption and the second density being higher than the first density as defined in the Specification.  
Specification discloses that having a fiber size lower than 2 mm generally display high moisture capabilities… whereas fibers having a fiber size larger than 2 mm show a sharp, unexpected drop in moisture absorption capabilities (see Specification at page 4 lines 15-18), and analogously… the bulk density of fibers having a fiber size of roughly 2-4 mm is higher than the bulk density of the fibers having a fiber size lower than roughly 2 mm (see Specification at page 4 lines 20-22).
Since there are two fiber length ranges for the first fibrous material and the second fibrous material, and the first fibrous material is shorter than the second fibrous material, then both the moisture absorption and density properties of the fibrous material of the first and second fractions are different, such that fiber size larger than 2 mm show a sharp, unexpected drop in moisture absorption capabilities the bulk density of fibers having a fiber size of roughly 2-4 mm is higher than the bulk density of the fibers having a fiber size lower than roughly 2 mm.

Additionally, it has been held that “examples of rationales that may support a conclusion of obviousness include… (A) combining prior art elements according to known methods to yield predictable results” (see MPEP 2143.I and 2143.A).  In this case, both Acikel and Medoff teaches that the miscanthus crop is physically prepared by cutting in different lengths.  Medoff further teaches that the resulting miscanthus fibers can be separated into first or second fractions according to fiber length.  One of ordinary skill in the art would appreciate that the combination of Acikel and Medoff would yield predictable result, that is miscanthus crop is processed or cut in different lengths, which can be separated into fractions, wherein each fraction has moisture absorption and density properties based on the fiber length.
As such, one of ordinary skill in the art would appreciate that Medoff a processing method for miscanthus fibers begin with a physical preparation of the feedstock by cutting or grinding, which can be separated into first and second fractions according to length, and seek those advantages by separating the cut miscanthus fibers into fractions in Acikel that would produce miscanthus fibers separated into fractions according to length.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the processing conditions for miscanthus fibers as taught by Medoff in the harvested miscanthus crops in Acikel that would produce miscanthus fibers separated into fractions according to length, wherein each fraction has moisture absorption and density properties based on the fiber length.

Regarding iii) to iv), as mentioned, Acikel in view of Medoff does not explicitly teach:
iii) the miscanthus fibers that is mixed with the binding agent is of the second fraction (f2), and a second fraction (f2) comprising a mix of miscanthus fibers having a fiber size of > s1, wherein s1 is a single value between 1.5 and 2.5; 
iv) wherein at least 50 wt% of the miscanthus fibers of the bio-based composite have a fiber length between 2 and 8 mm;

However, Acikel teaches that the miscanthus used as a plant fiber was supplied with a diameter 4 to 8 mm and a length of 60 to 80 mm, and added into the mixtures by grinding and/or cutting at suitable lengths (see Acikel at page 2661, 3rd column, 3rd paragraph and Figure 2).  And, Acikel teaches that the miscanthus fibers are added as 4% grinded, cut or a mixture of grinded and cut (Acikel at pages 2663-2664 Table 2, rows 5-7, column 2).
Like Acikel, Hashimoto teaches the incorporation of a plant fiber in cements (see Hashimoto at [0001] teaching a method for manufacturing plate-like building materials by adding pulp fibers to cement as the raw material, and see Hashimoto at [0013] teaching the pulp raw material A derived from a coniferous tree and the pulp raw material B derived from a broadleaf tree).
Examiner notes in the interest of advancing prosecution, that the pulp fiber as taught by Hashimoto is from a plant fiber or bio-based source, similar to miscanthus. As stated by Acikel, “the production of structural elements using fiber concrete is becoming rather popular… plant fibers are also being used… however, the use of miscanthus (an energy plant), as a fiber has not been discussed in the literature” (see Acikel at page 2660, Introduction, left column, paragraphs 1-2). Thus, one of ordinary skill the art would appreciate to investigate cement incorporated with a bio-based source fiber, such as Hashimoto since the use of miscanthus as a fiber in concrete has not been discussed in the literature.

	Hashimoto further teaches blended pulp fibers controlled to have a predetermined fiber length distribution characteristics are added to the main raw material… as a result… a product having desired product characteristics (rigidity, flexibility, etc.) can be obtained… it is possible to obtain a product having desired product characteristics without being greatly affected by the type of pulp raw material and fluctuations in its characteristics… and moreover… to stabilize production quality (see Hashimoto at [0008]).
Hashimoto also teaches that desired rigidity and flexibility suitable for plate-like building materials… can be obtained by setting the fiber length to 80% or more from 0 mm or more and less than 3.0 mm and 10% or less for fiber lengths of 3.0 mm or more (see Hashimoto at [0024]).  
The 80% fiber length from 0 mm or more and less than 3.0 mm (or fiber length range of from 0 – 3.0 mm) as taught by Hashimoto overlaps with the average length of the second fibrous material… between about 0.5 mm and 2.5 mm as taught by Medoff (see Medoff at [0186]).
The 80% fiber length from 0 mm or more and less than 3.0 mm (or fiber length range of from 0 – 3.0 mm) overlaps with the claimed iii) the miscanthus fibers that is mixed with the binding agent is of the second fraction (f2), and a second fraction (f2) comprising a mix of miscanthus fibers having a fiber size of > s1, wherein s1 is a single value between 1.5 and 2.5; iv) wherein at least 50 wt% of the miscanthus fibers of the bio-based composite have a fiber length between 2 and 8 mm.
Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  In this case, one of ordinary skill in the art would appreciate that incorporating bio-based fiber length range of from 0 – 3.0 mm to a cement is reasonably suitable with an expectation of success that a product is obtained having desired product characteristics (rigidity, flexibility, etc.) and the production quality is stabilized without being greatly affected by the type of pulp raw material and fluctuations in its characteristics.
As such, one of ordinary skill in the art would appreciate that Hashimoto teaches the incorporation of bio-based fiber length range of from 0 – 3.0 mm to a cement so as to obtain a product having desired product characteristics (rigidity, flexibility, etc.) and stabilize production quality without being greatly affected by the type of pulp raw material and fluctuations in its characteristics, and seek those advantages by adding bio-based fiber length of a range of from 0 – 3.0 mm in the concrete with miscanthus fibers of Acikel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add bio-based fiber length of a range of from 0 – 3.0 mm as taught by Hashimoto in the concrete with miscanthus fibers as taught by Acikel so as to obtain a product having desired product characteristics (rigidity, flexibility, etc.) and stabilize production quality without being greatly affected by the type of pulp raw material and fluctuations in its characteristics.

Regarding v), Acikel in view of Medoff and Hashimoto does not explicitly teach v) the amount of miscanthus fibers range between 5 and 13 vol% before the hardening of the binding agent.
	Like Acikel and Hashimoto, Sarja teaches the incorporation of a plant fiber in cements (see Sarja at C1 L1-6 teaching a method for transformation of properties of concrete, performed by means of, using as components of the concrete in variable proportions hydraulic binder, to their length in continuous grading or gap-grading distributed wood fibres).  And, the basic idea of the disclosure is to improve the concrete over ordinary concrete with the help of fibres (see Sarja at C2 L20-22).
Similar to Hashimoto, Examiner notes in the interest of advancing prosecution, that the wood fibre as taught by Sarja is from a plant fiber or bio-based source, similar to miscanthus. As stated by Acikel, “the production of structural elements using fiber concrete is becoming rather popular… plant fibers are also being used… however, the use of miscanthus (an energy plant), as a fiber has not been discussed in the literature” (see Acikel at page 2660, Introduction, left column, paragraphs 1-2). Thus, one of ordinary skill the art would appreciate to investigate cement incorporated with a bio-based source fiber, such as Sarja since the use of miscanthus as a fiber in concrete has not been discussed in the literature.

	Sarja also teaches that the fibres are by weight 10-100% short wood fibres having a length between 1 mm and 5 mm, 0-30% medium wood fibres having a length between 5 mm and 15 mm and 0-90% long wood fibres having a length over 15 mm (see Sarja at C2 L16-19).
The wood fibres lengths and wt% taught by Sarja above overlaps with the fiber length of 80% or more from 0 mm or more and less than 3.0 mm and 10% or less for fiber lengths of 3.0 mm or more (see Hashimoto at [0024]).  

Furthermore, Sarja teaches the dry weight proportions of the different component parts materials in concrete comprise by weight 2-40% wood fibres (see Sarja at C1 L10-12), which overlaps with the claimed v) the amount of miscanthus fibers range between 5 and 13 vol% before the hardening of the binding agent.  In this case, the wt% is taken to meet the claimed vol% because the wt% and vol% of bio-based fibers (or miscanthus fibers) are similar based on the Specification.  Specification at pages 17 to 18 discloses Example 1 wherein miscanthus fibers where weighed and the % is disclosed. 
 Additionally, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", and “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05.II.A).  In this case, one of ordinary skill in the art would appreciate that incorporating 2-40 wt% bio-based fiber is reasonably suitable with an expectation of success that the fibres would improve the concrete over ordinary concrete.
As such, one of ordinary skill in the art would appreciate that Sarja teaches incorporating 2-40 wt% bio-based fiber in the binder to produce a concrete that would improve the concrete over ordinary concrete, and seek those advantages by adding 2-40 wt% bio-based fiber in the concrete with miscanthus fibers of Acikel.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add 2-40 wt% bio-based fiber as taught by Sarja in the concrete with miscanthus fibers as taught by Acikel so as to improve the concrete over ordinary concrete.

Regarding claim 6, Acikel in view Medoff, Hashimoto and Sarja teaches the limitations as applied to claim 1 above, and Medoff further wherein the miscanthus crop is a dry crop and the raw mix of miscanthus fibers comprises at least 80 wt. % dry fibers and between 5-20 wt. % water (see Medoff at [0173] teaching the fiber source can be sheared in… a hydrated state (e.g., having up to ten percent by weight absorbed water).  If the fiber source/miscanthus is in a hydrated state having up to ten percent by weight water, then about 90 wt% is dry fibers and 10 wt% water, thus overlapping with the claimed ranges.  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claim 7, Acikel in view Medoff, Hashimoto and Sarja teaches the limitations as applied to claim 1 above, and Medoff further teaches wherein the first fraction is further separated to obtain a first further separated fraction comprising miscanthus fibers having a length of 0.3 - 0.5 mm (see Medoff at [0166] teaches that methods of processing begin with a physical preparation of the feedstock, e.g. size reduction of raw feedstock, and screens and/or magnets can be used to remove oversized or undesirable objects, and see Medoff at [0167] teaching that the feed preparation systems can be configured to produce feed streams with specific characteristics.  Furthermore, Medoff teaches a fiber source… is seared… to provide a first fibrous material… the first fibrous material… is passed through a first screen… having an average opening size of 1.59 mm or less to provide a second fibrous material (see Medoff at [0169]).  
Since Medoff teaches the size reduction of the raw feedstock and the separation through screens, if the average opening size of the first screen is 1.59 mm or less, the size of the fibers would be less than 1.59 mm, and would meet the claimed range of length of 0.3 - 0.5 mm.  With regard to the above ranges, it has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I);
optionally wherein the first fraction is further separated to obtain a first further separated fraction comprising miscanthus fibers having a length of about 0.3 – 0.4 mm or wherein the first fraction is further separated to obtain a first further separated fraction comprising miscanthus fibers having a length of about 0.325 – 0.375 mm (since this recitation is “optional” ” and is not positively required, this limitation is being treated as not required by the claim limitation).

	
Regarding claim 11, Acikel in view Medoff, Hashimoto and Sarja teaches the limitations as applied to claim 1 above, and Medoff further teaches comprising the step of: separating the second fraction (f2), into a third fraction (f3) comprising a mix of fibers having a fiber length of >s1 and < s2 and a fourth fraction (f4) comprising a mix of fibers having a fiber length of > s2 (see Medoff at [0176] teaching if desired, the fibrous materials can be separated, e.g., continuously or in batches, into fractions according to their length, also see Medoff at [0182] teaching that in some embodiments, the second fibrous is sheared and passed through the first screen, or a different sized screen, and Medoff at [0190] teaching in particular embodiments, the second fibrous material is sheared again and the resulting fibrous material passed through a second screen having an average opening size less than the first screen to provide a third fibrous material.   Further, Medoff at [0191] teaches that in some embodiments, the third fibrous material is passed through a third screen to produce a fourth fibrous material).
In summary, Medoff teaches that that the processing method for miscanthus fibers begin with a physical preparation of the feedstock by cutting or grinding, which can be separated into more than two fractions.  The process can produce feed streams wherein fractions are separated according to fiber length.  Thus, meeting the claimed limitations as outlined above;
into a third fraction (f3) comprising a mix of fibers having a fiber length of > s1 and < s2, wherein s2 is a second length of the miscanthus fibers having a single value between 3.5 and 4.5 mm (see Hashimoto at [0024] teaching that desired rigidity and flexibility suitable for plate-like building materials… can be obtained by setting the fiber length to 80% or more from 0 mm or more and less than 3.0 mm and 10% or less for fiber lengths of 3.0 mm or more).  The 10% or less for fiber lengths of 3.0 mm or more overlaps with the wherein s2 is a second length of the miscanthus fibers having a single value between 3.5 and 4.5 mm, thus the 10% fiber with lengths 3.0 mm or more is taken to meet the claimed third fraction (f3).

Regarding claim 12, Acikel in view Medoff, Hashimoto and Sarja teaches the limitations as applied to claims 1 and 11 above, and Acikel in view Hashimoto further teaches a method for producing a bio-based composite by using the third fraction, further comprising the steps of: mixing the fibers of the third fraction with the binding agent wherein the mixing ratio is determined based on a desired properties of the bio-based composite to be produced, letting the binding agent cure, to obtain the bio-based composite (see Acikel at page 2661, 3rd column, 3rd paragraph, teaching that the miscanthus is added into the mixtures by grinding and/or cutting at suitable lengths, Acikel at page 2661, 3rd column, 2nd paragraph teaching the concrete mixtures, Portland Cement, wherein Portland cement is a binding agent/mortar, also see Acikel at page 2661, 4th column teaching three types of concrete specimens were produced, which is taken to meet the claimed bio-based composite/concrete.  
Also, see Hashimoto at [0024] teaching that desired rigidity and flexibility suitable for plate-like building materials… can be obtained by setting the fiber length to 80% or more from 0 mm or more and less than 3.0 mm and 10% or less for fiber lengths of 3.0 mm or more).  The 10% or less for fiber lengths of 3.0 mm or more overlaps with the wherein s2 is a second length of the miscanthus fibers having a single value between 3.5 and 4.5 mm, thus the 10% fiber with lengths 3.0 mm or more is taken to meet the claimed third fraction (f3).

Regarding claim 16, Acikel in view Medoff, Hashimoto and Sarja teaches the limitations as applied to claim 1 above, and Acikel further teaches wherein the second fraction constitutes at least 70 wt% of the miscanthus fiber mix to be mixed with the binding agent (see Acikel at page 2661, 3rd column, 3rd paragraph, teaching that the miscanthus is added into the mixtures by grinding and/or cutting at suitable lengths, Acikel at page 2661, 3rd column, 2nd paragraph teaching the concrete mixtures, Portland Cement, wherein Portland cement is a binding agent/mortar).  Acikel teaches miscanthus added into the mixtures and is taken to meet the claimed second fraction constitutes at least 70 wt% of the miscanthus fiber mix to be mixed with the binding agent because all (or 100 wt%) of the miscanthus fibers, which is at least 70% is added in the mixture.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 34, Acikel in view Medoff, Hashimoto and Sarja teaches the limitations as applied to claim 1 above, Hashimoto further teaches wherein s1 is 2 mm (see Hashimoto at [0024] teaching that desired rigidity and flexibility suitable for plate-like building materials… can be obtained by setting the fiber length to 80% or more from 0 mm or more and less than 3.0 mm and 10% or less for fiber lengths of 3.0 mm or more).  The 80% fiber with fiber length of 0 mm or more and less than 3.0 mm overlaps with the claimed wherein s1 is 2 mm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claims 4, 5 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Acikel in view Medoff, Hashimoto and Sarja as applied to claim 1 above, and further in view of Nutt (GB 1317245 A, cited in the previous office action) (“Nutt” hereinafter) and Sabio et al. (FR 2997944 A1, with reference to the machine translation, cited in the previous office action) (“Sabio” hereinafter).

Regarding claim 4, Acikel in view Medoff, Hashimoto and Sarja teaches the limitations as applied to claim 1 above, and Acikel further teaches that the granulometry of the aggregate was kept constant… and the concrete was produced with a water-cement ratio… having cement dosages, and various fiber ratios and styles (grinded, cut and as reinforcement) (see Acikel at 2661, 3rd column, 1st paragraph), thus meeting the claimed a) weighing the miscanthus fibers and the binding materials.
Acikel also teaches that the aggregate is sand and gravel (see Acikel at page 2661, 3rd column, 1st paragraph), thus meeting the claimed sands.

However, Acikel does not explicitly teach further comprising the steps of 
b) dry mixing of powders 
c) adding sands and dry mixing of sands with powders 
d) adding 75% of required water and homogeneously mixing the content 
e) optionally letting the mix rest for about 1 minute (note that this is an optional step and will not be given weight here)
f) addition of a superplasticizer - remaining 25% water and continue mixing 
g) adding dry miscanthus fibers and continue mixing
h) add additional water and continue mixing to obtain the miscanthus containing concrete mixture 
optionally increasing the mixing speed to separate any clumping miscanthus fibers (note that this is an optional step and will not be given weight here).

Like Acikel, Nutt teaches cement compositions for forming concrete, having improved properties resulting from the incorporation of fibers (see Nutt at page 1, line 13-15).  Nutt also teaches that to obtain the maximum advantage in the practice of the disclosure, the cellulose fibre must be distributed uniformly throughout the concrete mix and a number of means are available to achieve this requirement, for example, the fibers can be milled or otherwise mechanically prepared so as to permit ready dispersion throughout the concrete by normal mixing; or the fiber can be added to the cement at the normal grinding stage of the cement manufacture so as to be evenly distributed; or the fiber can be dispersed as pulp into the water used for gauging the concrete mix (see Nutt at page 2, lines 78-91).  Furthermore, Nutt teaches that whichever method of addition is used, the objective is to disperse the fiber throughout the concrete mix so that discrete fibers are homogenously distributed (see Nutt at page 2, lines 92-95).   Nutt further teaches that the incorporation of cellulose fibers in a concrete mix provides a lubricating effect for the surface of the particles or large aggregate material and enables such modified concrete to be pumped without the necessary increase of either the sand, cement or water proportion (see Nutt at page 2, lines 41-47), and concrete composition containing cellulose fibers offers improved workability properties, particularly an improved capacity for moulding and is moreover found to perform at least comparably in resistance to freezing and thawing cycles, to air-entrained concrete (see Nutt at page 2, lines 47-53).
In addition, like Acikel, Sabio teaches a building material with low thermal conductivity comprising additions of vegetable origin (see Sabio at [0001]).  Sabio also teaches that the material according to the invention may comprise a water-reducing agent, a plasticizer or a superplasticizer (see Sabio at [0019]), and the term “superplasticizer” as used is to be understood to include both water reducers and superplasticizers as described in the book entitled “Concrete Admixtures Handbook, Properties Science and Technology (see Sabio at [0019]).  And, a water reducer is defined as an admixture which typically reduces the amount of water in a concrete mix by 10 to 15% for a given workability (see Sabio at [0019]).
In summary, one of ordinary skill in the art would appreciate that Acikel, Nutt and Sabio teaches in the field of cements where biomass fiber is incorporated.  
Both Acikel and Nutt teaches mixing all the materials together and disperse the fiber throughout the concrete mix so that discrete fibers are homogenously distributed so as to provide a lubricating effect for the surface of the particles or large aggregate material and improved capacity for moulding.  In addition, it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP § 2144.04.IV.C) 
As such, one of ordinary skill in the art would appreciate that Nutt teaches mixing all the materials together and dispersing the fiber throughout the concrete mix so that discrete fibers are homogenously distributed so as to provide a lubricating effect for the surface of the particles, and Sabio teaches adding a superplasticizer which typically reduces the amount of water in a concrete mix by 10 to 15% for a given workability, and seek those advantages by mixing and dispersing the fibers and adding a superplasticizer in the concrete composition of Acikel with miscanthus fibers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to mix all the raw materials of the cement together and disperse the fiber throughout the concrete mix so that discrete fibers are homogenously distributed to so as to provide a lubricating effect for the surface of the particles as taught by Nutt in the concrete composition of Acikel with miscanthus fibers.  And, add a superplasticizer as taught by Sabio in the concrete composition of Acikel with miscanthus fibers so as to reduce the amount of water in a concrete mix by 10 to 15% for a given workability.

Regarding claim 5, Acikel in view Medoff, Hashimoto and Sarja teaches the limitations as applied to claim 1 above, and please see claim 4 rejection, specifically the teaching of Sabio as it pertains here as well.
Sabio further teaches that the bio based concrete mixture contains between 0.01 to 1 wt% of a superplasticizer (see Sabio at [0019] teaching that it is useful to use a superplasticizer… in particular from 0.05 to 1.5%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 33, Acikel in view Medoff, Hashimoto and Sarja teaches the limitations as applied to claim 1 and 5 above, and Sabio further teaches wherein the bio-based concrete mixture contains a polycarboxylate ether plasticizer (see Sabio at [0019] teaching a superplasticizer… such as a polycarboxylic ether (POP)).



Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 

Applicant discusses that there is an advantage to miscanthus fibers having a length greater than 2 mm, as they have a higher density and lower water absorption as compared to smaller fibers… neither Guotang, nor any of the other cited documents teach one of ordinary skill in the art about the influence of the fiber length on water absorption properties and bulk density and new claim 34 is added defining s1 as being 2 mm (see Applicant’s arguments at page 9, paragraph 6 to page 10, paragraph 5).  
Examiner acknowledges the arguments and respectfully notes that in the rejection above, Guotang is not being relied upon regarding the fiber lengths.  However, the current rejection uses Hashimoto teaching fiber lengths of 0-3 mm which overlaps with 2 mm, the claimed range of between 2 and 9 mm, and the average length of the second fibrous material between about 0.5 mm and 2.5 mm as taught by Medoff.  Thus the teaching of Hashimoto (i.e., fiber lengths of 0-3 mm) is obvious over the claimed range.
Additionally, the fiber length is related to the water absorption properties and bulk density as disclosed in the Specification.  Thus, as long as the prior art, in this case Medoff and Hashimoto teaches the fiber length, then the water absorption and bulk density properties is expected to follow from the overlapping fiber lengths.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735